Title: Thomas Jefferson to William Short, 10 February 1813
From: Jefferson, Thomas
To: Short, William


            Dear Sir Monticello Feb. 10. 13. 
            Your patience has been put to the proof, and yet I have not been one moment in default. in my letter of Dec. 26. soon after my return from Bedford, I promised as soon as I had got thro’ the answering letters Etc accumulated during my absence, your affair should be taken up. the Corvée of letter-writing was finished about the 13th of Jan. and I immediately set in to the preparation of your papers. after all were written except the deed, for which Carter’s deed to you was necessary, I sent to the clerk’s office for it, & recieved for answer that the deed was there but not yet recorded for want of acknolegement or proof. I could not believe it & immediately went there myself. I found that I had myself got the deed executed by mr & mrs Carter on the 8th of Dec. 96. that on the same day I had taken out & put into the hands of Commissioners a Commission to take her privy examination, which had been executed, returned & recorded, & being to depart soon for Philadelphia, had relied on mr Carter’s acknoleging the deed in court. my long absences thereafter & confidence that he, being at court every court, could not fail to make the acknolegement occasioned my never doubting or enquiring about it, until the present call required it. seeing however the state of the thing I prevailed on the Clerk to trust me with the original deed, on my giving him a written obligation of responsibility for it’s safe return and instantly (Jan. 16.) dispatched a servant to mr Carter’s residence in Culpeper, about 60. miles hence, with the deed & a request that he would make the acknolegement in Culpeper court. the servant brought it back with information that he was at Richmond on the assembly. I immediately inclosed it to him there with a request that he would acknolege it in Henrico court which was to be on the 1st day of this month: he did so, & the last night I recieved it from him. on the closing this letter I shall go to Milton, exhibit the acknolegement to mr Higginbotham, have all the papers executed, & put them into the post office there addressed to you, and tomorrow will carry the original deed to the clerk’s office where it will be recorded of course. thus this blot is covered.the amount of price for which I am to answer is considerably different from my expectation I had supposed I owed Higginbotham something under £2000. it proved on settlement to be £2600. which with the interest past and that to be incurred till payment, makes me responsible for £1000. the 1st & 2d year & £1080. the 3d year. I have filled up my bonds accordingly, and have no fear of not being able to fulfill them. I have sowed 800. bushels of wheat this year, and shall hereafter be able to sow 1000. bushels annually, and it is a reasonable calculation after seed & the common waste is deducted to expect to carry a barrel of flour to market for every bushel of wheat sowed. the change from the culture of tobacco to that of wheat has wonderfully enlarged our profits. before you execute the deed, you will observe 2. blanks in the courses which being rubbed out in the original I am in hopes you can insert from the press copy. that you may know how it is to be executed and authenticated, I copy the words of our law for your guidance. you will find in the bonds that any change in the weight or fineness of the dollar is provided against. I send you mr Higginbotham’s mortgage merely for perusal. on returning your deed executed his must come with it, & I will have it executed & recorded. I send you a similar one from myself which you must keep for my satisfaction. if I should die before discharge of my bonds, you can then have it recorded. while I live, I am sure you will be satisfied that I shall not make sale of the lands to a purchaser without notice, & it is good against all others without being recorded. the bottom of my page warns me to add here the assurance of my affectionate friendship & respect
            
              Th:
              Jefferson
          